     Case 2:19-cv-12258-CJB-DPC Document 16 Filed 12/16/20 Page 1 of 1




MINUTE ENTRY
BARBIER, J.
DECEMBER 16, 2020
JS-10: 10 min.

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


CALL DOCKET                                                      CALL DOCKET

      The following cases were called this day to show cause why they should
not be DISMISSED. After hearing, IT IS ORDERED that the said cases be
disposed of as indicated below:

1. C.A. 19-12258 Nicholas v. Pigott, et al
Appearance by Mark Andrews; ORDERED that this case is DISMISSED without
prejudice.

2. C.A. 19-13679 Mahrous v. Progressive County Mutual Ins Co. et al
Appearance by Lionel H. Sutton, III; ORDERED that this matter is passed for 30
days.

3. C.A. 19-14660 Commercial Renovation Services, Inc. v. Green Apple Spray
Foam Insulation, LLC et al
Appearance by Ashley L. Belleau; ORDERED that this matter is passed for 30
days.

    Dated at New Orleans, Louisiana, this 16th day of December 2020.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE
